 

UNITED STATES DISTRICT COURT &£ :
EASTERN DISTRICT OF WISCONSIN

  

 

 

UNITED STATES OF AMERICA,
Plaintiff, Case No. 20-CR
[8 U.S.C. § 1326(a)]
Vv.
GARINO HERNANDEZ-MEDINA, ? 0 GR
Defendant.

 

INDICTMENT

 

COUNT ONE

THE GRAND JURY CHARGES THAT:

 

1. On or about November 8, 2019, in the State and Eastern District of Wisconsin,
GARINO HERNANDEZ-MEDINA,

an alien who had previously been deported and removed from the United States, was found in
the United States, in Waukesha County, Wisconsin, without having obtained the express consent
of the Attorney General of the United States, or his successor, the Secretary of the Department of
Homeland Security, for application for re-admission into the United States.

2. The defendant previously was ordered removed from the United States on or
about July 2, 2009, and was physically removed to Mexico on or about July 3, 2009, and again

on or about December 22, 2009.

Case 2:20-cr-00011-JPS Filed 01/22/20 Page 1of2 Document 1

 
 

All in violation of Title 8, United States Code, Section 1326(a).

A TRUE BILL: f

    

FOREPERSON

 

Dated: Upnuarey 22 2220
f eo

£ Eg

nited States Attorney

Case 2:20-cr-00011-JPS Filed 01/22/20 Page 2 of 2 Document 1
